Cuyahoga App. No. 71353. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Certificate of Conflict filed May 1,1997:
“Sua sponte. The judges of the Court of Appeals of the Eighth District of the State of Ohio hereby find that the judgment entered in this case is in conflict with the judgment pronounced upon the same question by another Court of Appeals, the same being the Court of Appeals for Sandusky County in the case of State v. Twicer (1994), 98 Ohio App.3d 308 [648 N.E.2d 557].
“Wherefore, the record in this cause, State v. Kinney, is hereby certified to the Supreme Court of Ohio for review and final determination. The issue for certification is:
“Whether [a] search warrant is invalid as to provision authorizing search of ‘all persons’ that were at residence during execution of search warrant, as it did not name or particularly describe any person or place.”
Resnick, J., not participating.
Sua sponte, cause consolidated with 97-1175, infra.
Resnick, J., not participating.